NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   11-AUG-2022
                                                   07:46 AM
                                                   Dkt. 39 SO

                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                 JAMES H. ANZAI, Plaintiff-Appellant,
                                   v.
                 STATE OF HAWAI#I, Defendant-Appellee


           APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                        (CIVIL NO. 3CC18100030K)

                       SUMMARY DISPOSITION ORDER
    (By:    Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)

             Self-represented Plaintiff-Appellant James H. Anzai
appeals from the Final Judgment in favor of Defendant-Appellee
State of Hawai#i entered by the Circuit Court of the Third
Circuit on July 2, 2018.1 For the reasons explained below, we
affirm the Final Judgment.
          Anzai filed a complaint against the State on
February 12, 2018. The State filed a Hawai#i Rules of Civil
Procedure (HRCP) Rule 12(b)(6) motion to dismiss the complaint.
On July 2, 2018, the circuit court entered an order granting the
State's motion to dismiss. The Final Judgment was also entered
on July 2, 2018. This appeal followed.2


      1
             The Honorable Robert D.S. Kim presided.
      2
            Anzai's opening brief does not comply with Hawai#i Rules of
Appellate Procedure Rule 28. Nevertheless, the Hawai#i Supreme Court
                                                                 (continued...)
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           "A circuit court's ruling on a motion to dismiss is
reviewed de novo." Bank of America, N.A. v. Reyes-Toledo, 143
Hawai#i 249, 256, 428 P.3d 761, 768 (2018). We apply the same
standard applied by a circuit court:

            [A] complaint should not be dismissed for failure to
            state a claim unless it appears beyond doubt that the
            plaintiff can prove no set of facts in support of
            [their] claim that would entitle [them] to relief.
            The appellate court must therefore view a plaintiff's
            complaint in a light most favorable to [them] in order
            to determine whether the allegations contained therein
            could warrant relief under any alternative theory.
            For this reason, in reviewing a circuit court's order
            dismissing a complaint . . . the appellate court's
            consideration is strictly limited to the allegations
            of the complaint, and the appellate court must deem
            those allegations to be true.


Id. at 257, 428 P.3d at 769 (citation omitted). "However, in
weighing the allegations of the complaint as against a motion to
dismiss, the court is not required to accept conclusory
allegations on the legal effect of the events alleged." Kealoha
v. Machado, 131 Hawai#i 62, 74, 315 P.3d 213, 225 (2013).
          Anzai's complaint sought a "declaration of native
Hawaiian inalienable vested rights and is base[d] on my genealogy
of records and the factual background of my ancestor to whom was
a konohiki, and his rights in the land division (Ahupua#a)
including his private fishery." Attached to the complaint were
documents purporting to show that Anzai is a descendant of
Holowai, the konohiki of Kiholo, Kona, under Kamehameha I. On
March 22, 2018, Anzai filed a "Motion for a Declaration of
Rights[.]" Anzai's motion clarified that he sought a declaration
that he was entitled, as a descendent of Holowai, to "vested
rights in and to the ahupua#a of Puu wa#a wa#a and the private
fishery of Kiholo Bay."


      2
        (...continued)
instructs that to promote access to justice, pleadings prepared by self-
represented litigants should be interpreted liberally, and self-represented
litigants should not automatically be foreclosed from appellate review because
they fail to comply with court rules. Erum v. Llego, 147 Hawai#i 368, 380-81,
465 P.3d 815, 827-28 (2020).

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The State's motion to dismiss presented copies of:
(1) Anzai's complaint, the order granting the State's amended
motion to dismiss, and the final judgment against Anzai and in
favor of the State in Anzai v. State, Civil No. 13-1-662K, Third
Circuit, State of Hawai#i (Anzai I); (2) Anzai's complaint, the
order granting the State's motion to dismiss, and the final
judgment against Anzai and in favor of the State in Anzai v.
State, Civil No. 15-1-364K, Third Circuit, State of Hawai#i
(Anzai II); and (3) Anzai's complaint, the order granting the
State's motion to dismiss, and a final judgment against Anzai and
in favor of the State in Anzai v. State, Civil No. 16-1-378K,
Third Circuit, State of Hawai#i (Anzai III). The State contended
that Anzai's complaint was barred by the doctrines of claim
preclusion and issue preclusion.
          The complaint in Anzai I alleged that Anzai was a
descendent of Holowai, "the konohiki of kiholo, kona under
Kamehameha I." The complaint prayed for a declaration that Anzai
was entitled to "traditional and customary rights reffering [sic]
and relating into [sic] the ahupua#a of Pu[#]uwa#awa#a[.]" The
circuit court granted the State's motion to dismiss. A judgment
in favor of the State and against Anzai was entered on
February 23, 2016.
          The complaint in Anzai II alleged that Anzai was a
descendent of Holowai, "the konohiki of Kiholo Kona under
Kamehameha I." The complaint prayed for a declaration that Anzai
was entitled to "inalienable jurisdictional vested konohiki
rights into [sic] the ahupua#a of Pu[#]u wa#a wa#a[.]" The circuit
court granted the State's motion to dismiss. A judgment in favor
of the State and against Anzai was entered on April 6, 2016.
          The complaint in Anzai III alleged that Anzai was a
descendent of Holowai, "the Konohiki of Kiholo, Kona, under
Kamehameha I." The complaint prayed for an injunction against
trespassing in the private fishery and request that the access
gate to Kiholo bay [sic] be secure [sic] and lock [sic] from the
public's access." The circuit court granted the State's motion

                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


to dismiss. A judgment in favor of the State and against Anzai
was entered on December 7, 2017.
          In this case, the order granting the State's motion to
dismiss stated:

                1.    The issue of whether [Anzai] has a special
          interest in Kiholo Bay was decided in 3 separate cases:
          [Anzai I, Anzai II, and Anzai III] (collectively "Anzai
          cases"), and is identical to the issue in this case;
                2.    [Anzai] made the same or substantially similar
          arguments in the Anzai cases;
                3.    There are three final judgments on the merits in
          the Anzai cases;
                4.    The issue of whether [Anzai] has a special
          interest in Kiholo Bay was essential to the final judgments
          in the Anzai cases; and
                5.    [Anzai] was party to the Anzai cases.

                6.    The doctrines of collateral estoppel and/or res
          judicata bar [Anzai]'s claims set forth in the Complaint
          filed on February 12, 2018.
                 [Anzai]'s Complaint, filed on February 12, 2018, is
          hereby dismissed as to all claims against Defendant State of
          Hawai#i.

          Res judicata (claim preclusion) and collateral estoppel
(issue preclusion) are legal doctrines that limit a party to one
opportunity to litigate a case to prevent inconsistent results
among multiple suits, and to promote finality and judicial
economy. Bremer v. Weeks, 104 Hawai#i 43, 53, 85 P.3d 150, 160
(2004). They are, however, separate doctrines that involve
distinct questions of law. Id.
          Claim preclusion "prohibits a party from relitigating a
previously adjudicated cause of action." Bremer, 104 Hawai#i at
53, 85 P.3d at 160 (citation omitted). The party asserting claim
preclusion has the burden of establishing that (1) there was a
final judgment on the merits, (2) both parties are the same or in
privity with the parties in the original suit, and (3) the claim
decided in the original suit is identical with the one presented
in the action in question. Id. at 54, 85 P.3d at 161.


                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Issue preclusion "applies to a subsequent suit between
the parties or their privies on a different cause of action and
prevents the parties or their privies from relitigating any issue
that was actually litigated and finally decided in the earlier
action." Bremer, 104 Hawai#i at 54, 85 P.3d at 161 (emphasis in
original) (citation omitted). The party asserting issue
preclusion must establish that (1) the issue decided in the prior
suit is identical to the one presented in the action in question;
(2) there is a final judgment on the merits; (3) the issue
decided in the prior suit was essential to the final judgment;
and (4) the party against whom issue preclusion is asserted was a
party, or is in privity with a party, to the prior suit. Id. It
is not necessary that the party asserting issue preclusion in the
second suit was a party in the first suit. Id.
          The circuit court did not err by applying the doctrines
of collateral estoppel (issue preclusion) and/or res judicata
(claim preclusion) to bar Anzai's claims set forth in his fourth
complaint against the State. Anzai's arguments that the circuit
court's application of issue preclusion and claim preclusion
violated his rights under the Hawai#i Constitution and the United
States Constitution cite no supporting authority, and are without
merit.
          For the foregoing reasons, the Final Judgment entered
by the circuit court on July 2, 2018, is affirmed.
          DATED: Honolulu, Hawai#i, August 11, 2022.

On the briefs:
                                      /s/ Katherine G. Leonard
James H. Anzai,                       Presiding Judge
Self-represented Plaintiff-
Appellant.                            /s/ Keith K. Hiraoka
                                      Associate Judge
William J. Wynhoff,
Cindy Y. Young,                       /s/ Karen T. Nakasone
Deputy Attorneys General,             Associate Judge
State of Hawai#i,
for Defendant-Appellee.




                                  5